DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendments and arguments filed on 05 January 2021 have been fully considered and they are deemed to be persuasive.

Allowable Subject Matter
Claims 1-6 and 8-22 and renumbered as claims 1-21 are allowed over the prior art of record.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 16, and 21, Applicants particular method and associated systems of collecting event stream data in real-time where completing the metadata record according to the schema to populate the one or more of the unpopulated data fields in the storage format; automatically evolving the schema in response to detecting a new feature or a new functionality associated with the client application; updating the completed metadata record to reflect the evolved schema; and saving the converted event stream data including the completed metadata record reflecting the evolved schema in a database associated with the server platform, was 

The dependent claims, being further limiting to the independent claims, definite and enabled by the specification are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191. The examiner can normally be reached M-F 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/FARHAN M SYED/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        January 28, 2022